TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00271-CV



                                     In re Christopher L. Graham


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2013-519, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On April 22, 2014, appellant Christopher L. Graham filed a notice of appeal stating

he was appealing from an order of contempt signed April 8, 2014. Graham referenced two trial

court cause numbers—CR2013-519, to which we assigned cause number 03-14-00271-CV, and

CR2013-366, to which we assigned cause number 03-14-00270-CV. Graham sought to proceed as

an indigent, and we abated the cause to the trial court to hold a hearing on any contests to Graham’s

affidavit of indigence. Contests were filed, a hearing was held, the trial court determined that Graham

was not entitled to proceed as an indigent, Graham sought our review, and on October 9, 2014, we

upheld the trial court’s decision.

               On October 21, we sent Graham notice that the clerk’s record and reporter’s record

in both causes were overdue and that we had been informed that he had not made arrangements to

pay for those records. Graham responded, referencing both sets of cause numbers, and stated that

he did wish to pursue his appeal and that he would make payment arrangements once he received

payment information. On December 21, Graham, again referencing both sets of cause numbers,
sent a letter showing he had made payments for the clerk’s record and the reporter’s record. Those

records were filed in cause number 03-14-00270-CV, but nothing was filed in this cause number.

On February 3, 2015, the trial court clerk sent notice explaining that Graham had only paid for the

clerk’s record in cause number 03-14-00270-CV (trial court cause CR2013-366) and that Graham

had been informed that payment was still outstanding for the record in this cause number. A copy

of that letter was sent to Graham, but he has not responded.

               Having carefully reviewed the various records filed thus far, it appears that the order

of contempt from which Graham is appealing was entered in cause number 03-14-00270-CV, not this

cause. However, Graham has not done this Court the courtesy of informing us of this fact or informing

us that he only wished to pursue his appeal in the other cause number. This Court could have been

spared the needless expenditure of time in examining the matter had Graham discharged his duty to

respond to this Court’s communications, and we caution Graham against further disregarding

communications from this Court and the trial court. We dismiss this appeal for want of prosecution.

See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: April 10, 2015




                                                 2